Case 2:20-cv-12880-JMV-JAD Document 33 Filed 11/20/20 Page 1 of 3 PageID: 254



Lawrence S. Lustberg, Esq. (ID#023131983)
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone: 973-596-4731
Email: llustberg@gibbonslaw.com

Lauren James-Weir, Esq. (ID#025202007)
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone: 973-596-4861
Email: ljames-weir@gibbonslaw.com

Patrick J. Carome, Esq. (pro hac vice)
Ari Holtzblatt, Esq. (pro hac vice)
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue
Washington, D.C. 20006
Telephone: (202) 663-6000
Email: patrick.carome@wilmerhale.com
ari.holtzblatt@wilmerhale.com

Attorneys for Defendants Vijaya Gadde and Twitter, Inc.

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY,                                    Civil Action No: 2:20-cv-12880-JMV-JAD
       Plaintiff,                                   The Honorable John M. Vazquez, U.S.D.J.

 v.                                                   DEFENDANTS TWITTER, INC. and
                                                        VIJAYA GADDE’S NOTICE OF
 CHRISTIAN EXOO a/k/a ANTIFASH                        MOTION PURSUANT TO F.R.C.P.
 GORDON; ST. LAWRENCE UNIVERSITY;                        12(b)(6) TO DISMISS WITH
 TRIBUNE PUBLISHING COMPANY; NEW                      PREJUDICE COUNTS VIII-XII OF
 YORK DAILY NEWS; VIJAYA GADDE;                        PLAINTIFF’S COMPLAINT AND
 TWITTER, INC; COHEN, WEISS AND                        CROSS-CLAIMS FILED BY CO-
 SIMON, LLP;                                          DEFENDANT COHEN, WEISS AND
                                                                 SIMON, LLP
       Defendants.
                                                          ORAL ARGUMENT REQUESTED

                                                           Motion Date: February 16, 2021




2863669.1 115341-104130
Case 2:20-cv-12880-JMV-JAD Document 33 Filed 11/20/20 Page 2 of 3 PageID: 255




To:


 PATRICK TRAINOR, ESQ.                          MONICA C. BARRETT, ESQ.
 Law Office of Patrick Trainor, Esq., LLC       Bond Schoeneck & King, PLLC
 848 Paterson Avenue                            600 Third Avenue, 22nd Floor
 East Rutherford, NJ 07073                      New York, NY 10009
 Telephone: 201-777-3327                        Telephone: 646-253-2314
 Email: pt@ptesq.com                            Email: mbarrett@bsk.com
 Attorneys for Plaintiff, Daniel D’Ambly        Attorneys for Defendant, St. Lawrence
                                                University




 RICHARD SCHARLAT, ESQ.                         CHRISTOPHER MARLBOROUGH,
 McDermott Will & Emery LLP                     ESQ.
 340 Madison Avenue                             The Marlborough Law Firm, P.C.
 New York, NY 10173                             445 Broad Hollow Road, Suite 400
 Telephone: 212-547-5421                        Melville, NY 11747
 Email: Rscharlat@mwe.com                       Telephone: 212-991-8960
 Attorneys for Tribune Publishing Company       Email: chris@marlboroughlawfirm.com
 and                                            Attorneys for Christian Exoo
 New York Daily News


 MICHAEL J. CANNING, ESQ.
 Giordano, Halleran & Ciesla, P.C.
 125 Half Mile Road, Suite 300
 Red Bank, NJ 07701
 Telephone: (732) 741-3900
 Email: mcanning@ghclaw.com
 Attorneys for Defendants, Cohen, Weiss and
 Simon, LLP



       PLEASE TAKE NOTICE that on February 16, 2021, or on a date and time to be set by

the Court, Defendants Twitter, Inc. and Vijaya Gadde (“Defendants”), by and through their

attorneys, Gibbons P.C. and Wilmer Cutler Pickering Hale and Dorr LLP (pro hac vice), shall

move before the United States District Court for the District of New Jersey, located at Martin

Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ 07102, for the entry of




2863669.1 115341-104130
Case 2:20-cv-12880-JMV-JAD Document 33 Filed 11/20/20 Page 3 of 3 PageID: 256




an Order pursuant to F.R.C.P. 12(b)(6) dismissing with prejudice Counts VIII-XII of Plaintiff’s

Complaint and the Cross-claims filed by Co-Defendant Cohen, Weiss and Simon, LLP.

       PLEASE TAKE FURTHER NOTICE that in support of the within Motion, Defendants

shall rely upon the Memorandum and Declaration of Ari Holtzblatt, Esq. submitted herewith.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also submitted

herewith.


Dated: November 20, 2020            By:    /s/ Lawrence S. Lustberg
                                           Lawrence S. Lustberg, Esq. (ID#023131983)
                                           GIBBONS P.C.
                                           One Gateway Center
                                           Newark, New Jersey 07102
                                           Telephone: 973-596-4731
                                           Email: llustberg@gibbonslaw.com

                                           Lauren James-Weir, Esq. (ID#025202007)
                                           GIBBONS P.C.
                                           One Gateway Center
                                           Newark, New Jersey 07102
                                           Telephone: 973-596-4861
                                           Email: ljames-weir@gibbonslaw.com

                                           Patrick J. Carome, Esq. (pro hac vice)
                                           Ari Holtzblatt, Esq. (pro hac vice)
                                           WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                           1875 Pennsylvania Avenue
                                           Washington, D.C. 20006
                                           Telephone: (202) 663-6000
                                           Email: patrick.carome@wilmerhale.com
                                           ari.holtzblatt@wilmerhale.com

                                           Attorneys for Defendants Vijaya Gadde and
                                           Twitter, Inc.




2863669.1 115341-104130
